DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
2.	Claim 18 is objected to because of the following informalities:  
         A) Applicant recites “said support bore hole” in claim 18 line 4. It appears as if applicant intended to recite “said at least one support bore hole”. 

Appropriate correction is required.


Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “tool head opposite said shaft”, recited in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be 
used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,898,959, claims 1-22 of US 10,933,473, claims 1-17 of US 11,192,194 and claims 1-16 of US 8,505,893.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application are directed to the same invention as that of claims 1-16 of US 10,898,959, claims 1-22 of US 10,933,473, claims 1-17 of US 11,192,194 and claims 1-16 of US 8,505,893 and fully encompass the subject matter of the commonly assigned US Patents.  

	Regarding to Claim 1,
 US patent 11,192,194 fully encompasses the subject matter of the instant application, as described in claims 1 of the patent, except applicant renames the “receiver opening” in the patent as a “central axial opening” in the instant invention, which describes the same element. The patent teaches a locking element and locking groove locking against axial migration, however does not refer to these elements as a “pullout preventer”.  However, in patent US 10,933473 (claim 1), US 10, 898,959 (claim 1), and US 8,505,893 (claim 1)  applicant refers to the locking element and locking groove as a “pullout preventer”.  

US Patent 10,933,473 fully encompasses the subject matter of the instant application, as described in claims 1, 4, 6 of the patent, except applicant renames the “receiver opening” in the patent as a “central axial opening” in the instant invention, which describes the same element. The patent discloses an embodiment having a shrink-fit chuck (claim 4), it is therefore inferred that the chuck is deformable,  however, the patent does not explicitly disclose having  a “deformable receiver”.  However, US 11,192,194 discloses a shrink fit chuck having a deformable receiver [as described in claim 1 of US 11,192,194].  Therefore, it would have been obvious to one of ordinary skill in the art to modify Patent 10,933,473 to include a deformable receiver, as taught by Patent 11,192,194, as a simple substitution of one known element for another to obtain predictable results.  

US Patent 10,898,959 fully encompasses the subject matter of the instant application, as described in claims 1 of the patent, except applicant renames the “receiver opening and inner cavity” in the patent as a “central axial opening” in the instant invention, which describes the same element. The patent discloses an embodiment having a shrink-fit chuck (claim 1), it is therefore inferred that the chuck is deformable,  however, the patent does not explicitly disclose having  a “deformable receiver”.  However, US 11,192,194 discloses a shrink fit chuck having a deformable receiver [as described in claim 1 of US 11,192,194].  Therefore, it would have been obvious to one of ordinary skill in the art to modify Patent 10,898,959 to include a deformable receiver, as taught by Patent 11,192,194, as a simple substitution of one known element for another to obtain predictable results.  

US Patent 8,505,893 fully encompasses the subject matter of the instant application, as described in claims 1, 5 and 10 of the patent, except applicant renames the “inner cavity” in the patent (claim 5) as a “central axial opening” in the instant invention, which describes the same element. The patent does not explicitly disclose having  a deformable receiver.  However, US 11,192,194 discloses a shrink fit chuck having a deformable receiver [as described in claim 1 of US 11,192,194].  Therefore, it would have been obvious to one of ordinary skill in the art to modify Patent 8,505,893 to include a deformable receiver, as taught by Patent 11,192,194, as a simple substitution of one known element for another to obtain predictable results.  
	

	Regarding to claim 11, 
US patent 11,192,194 fully encompasses the subject matter of the instant application, as described in claims 1 of the patent, except, the patent does not explicitly disclose the shaft having a tool head opposite the shaft. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a tool head portion, as a simple substitution of one known element for another to obtain predictable results.  

US Patent 10,933,473 fully encompasses the subject matter of the instant application, as described in claims 1, 6 of the patent, except, the patent does not explicitly disclose the shaft having a tool head opposite the shaft. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a tool head portion, as a simple substitution of one known element for another to obtain predictable results.  

US Patent 10,898,959 fully encompasses the subject matter of the instant application, as described in claims 1 of the patent, except, the patent does not explicitly disclose the shaft having a tool head opposite the shaft. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a tool head portion, as a simple substitution of one known element for another to obtain predictable results.  

US Patent 8,505,893 fully encompasses the subject matter of the instant application, as described in claims 1 and 10 of the patent, except, the patent does not explicitly disclose the shaft having a tool head opposite the shaft. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a tool head portion, as a simple substitution of one known element for another to obtain predictable results.  

	Regarding to claim 17, 
US patent 11,192,194 fully encompasses the subject matter of the instant application, as described in claims 1 of the patent, except applicant renames the “receiver opening” in the patent as a “central axial opening” in the instant invention, which describes the same element. The patent discloses at least one locking element engages the at least one locking groove, which is equivalent to “configured to mesh” recited in the instant application. However, the patent does not explicitly disclose the locking element disposed to project into the central axial opening.  Patent US 10,898,989, however discloses locking elements extending into a central axial opening (inner cavity) [as described in claim 1 of US 10,898,989].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patent US 11,192,194 to include the locking elements extending into a central axial opening, as taught by Patent 10,898,989, to enable a secure locking of a tool. 

US Patent 10,933,473 fully encompasses the subject matter of the instant application, as described in claims 1, 4, 6 of the patent, except applicant renames the “receiver opening” in the patent as a “central axial opening” in the instant invention, which describes the same element. The patent discloses the locking element and locking groove interacting with one another in a form locking manner (claim 1 of the patent), which is equivalent to “configured to mesh” recited in the instant application. However, the patent does not explicitly disclose the locking element disposed to project into the central axial opening.  Patent US 10,898,989, however discloses locking elements extending into a central axial opening (inner cavity) [as described in claim 1 of US 10,898,989].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patent US 10, 933, 473 to include the locking elements extending into a central axial opening, as taught by Patent 10,898,989, to enable a secure locking of a tool. 


US Patent 10,898,959 fully encompasses the subject matter of the instant application, as described in claims 1 of the patent, except applicant renames the “receiver opening and inner cavity” in the patent as a “central axial opening” in the instant invention, which describes the same element. Also, the “form locking manner” in the patent describes the same limitation of “configured to mesh with” in the instant application.  Also, the “at least one locking element extends into the inner cavity” recited in the patent describes the same limitation of “locking element dispose to project into said central axial opening” recited in the instant application. 

US Patent 8,505,893 fully encompasses the subject matter of the instant application, as described in claims 1, 5 and 10 of the patent, except applicant renames the “inner cavity” in the patent (claim 5) as a “central axial opening” in the instant invention, which describes the same element. 

	Regarding to claims 2-4, 6-10, 12-13, 15-16, and 18-20,  claims 1-16 of U.S. Patent No. 10,898,959, claims 1-22 of US 10,933,473, claims 1-17 of US 11,192,194 and claims 1-16 of US 8,505,893 fully encompasses the subject matter of the instant application. 

	Regarding to Claim 5 and 20,  U.S. Patent No. 10,898,959, US 10,933,473, US 11,192,194 and US 8,505,893 discloses a receiver having a locking element. However, the patents do not explicitly disclose being formed integrally. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the locking elements integrally to enable ease of manufacturing.  

	Regarding to claim 14,    U.S. Patent No. 10,898,959, US 10,933,473, US 11,192,194 and US 8,505,893 discloses having at least two locking elements (as described in claim 3 of ‘959; claim 17-18 of ‘473’ ; claim 3 of ‘094, and claim 2 of ‘893).  However, the patents do not explicitly disclose the grooves being formed diametrically opposite one another relative to the rotation axis. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patents to include even spaced grooves opposite one another to provide a secure connection. 





Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 2-4, 11-16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
          A) Applicant recites “a shaft with an end face and a circumferential surface, and a tool head opposite the shaft” in claim 11. From a review of the specification, the instant application comprises a cylindrical shaft 11 having a face 12 [as described in paragraph 0065 of the specification of the instant application].  However, there appears to be no disclosure of having “a tool head opposite the shaft” as recited in claim 11.  The recited limitation is therefore unclear and appears to be an inaccurate description of applicant’s claimed invention. 

      B) 	Applicant recites “the combination according to claim 17” in claim 20.  It is unclear whether applicant is intending to claim a combination or whether applicant intended to recite “the tool holder”.  In addition “the combination” lacks proper antecedent basis since “a combination” was never previously recited. It appears as if this should be corrected to recite “the tool holder according to claim 17”.  For the purpose of examination it is interpreted as if applicant intended to recite “the tool holder according to claim 17”. 

      C)   Applicant recites “said locking groove in said shaft of said rotation tool” in claim 2 line 2.  The recited limitation lacks proper antecedent basis since a locking groove in a shaft was never previously recited.  It appears as if claim 1 line 10 should be corrected to recite “at least one locking groove formed in said shaft of said rotation tool”.

     D)   Claims 3-4 and 12-16 are rejected as a result of being dependent on a rejected claim. 



Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


9.	Claim(s) 1-3, 5, 7, 10-11, 16-17, 19 and 20 are  rejected, as best understood in view of the above 112 rejection, under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Hartman (US 2005/0238451).

10.	Regarding to Claim 1, Hartman discloses a combination of a tool holder (tool holder 12, as can be seen from Figure 1 in Hartman) and a rotation tool (tool 14, as can be seen from Figure 1 in Hartman), the combination comprising: a rotation tool (14) having a shaft (shank 30, as can be seen from Figure 1 in Hartman) with an end face (end face of 14, as can be seen from Figure 1 in Hartman) and a circumferential surface (a circumferential surface of 30, as can be seen from Figure 1 in Hartman); a tool holder (12) having a clamping chuck (portion 22, as can be seen from Figure 1 in Hartman) being a deformable receiver (deformation caused by heating, as described in paragraph 0026 in Hartman) for receiving and clamping the rotation tool (14) in a central axial opening (aperture 16, as can be seen from Figure 1 in Hartman) thereof; a pullout preventer (set screw 50, screw 68, flat 56, flat 66, as described in paragraph 0029-0030 and can be seen from Figures 1-3 in Hartman) configured to lock said rotation tool (14) in said tool holder (12) against an axial migration out of said central axial opening (16) of said tool holder (12) [as can be seen from Figure 1 in Hartman]; said pullout preventer (50, 68, 56, 66) including at least one locking element (50, 68), being a part of said tool holder (12), and at least one locking groove (56, 66) formed in said rotation tool (14) [as can be seen from Figure 1-3 in Hartman], with said at least one locking groove (56, 66) and said at least one locking element (50, 68) being complementarily formed and disposed to engage one another and to lock said rotation tool (14) against the axial migration out of said tool holder (12) [as described in paragraph 0026 and 0029-0030, as well as can be seen from Figures 1-3 in Hartman].

11.	Regarding to Claim 2, Hartman discloses the combination [Figure 1 in Hartman] according to claim 1, wherein said locking element (50, 68) is configured to project inward into said central axial opening (16) in said tool holder (12) and into said locking groove (56, 66) in said shaft (30) of said rotation tool (14) when said rotation tool (14) is mounted in said tool holder (12) [as can be seen from Figure 1 in Hartman].

12.	 Regarding to Claim 3, Hartman discloses the combination [Figure 1 in Hartman] according to claim 2, wherein said at least one locking groove (66, as can be seen from Figure 3) begins at said end face (end face of 30) and extends in said circumferential surface from said end face in a straight linear path [as can be seen from Figure 3 in Hartman]. 

13.	Regarding to Claim 5, Hartman discloses the combination [Figure 1 in Hartman] according to claim 1, wherein said locking element (50, 68) is integrally formed with said receiver [as can be seen from Figure 1 in Hartman].


14. 	Regarding to Claim 7, Hartman discloses the combination [Figure 1 in Hartman] according to claim 1, wherein said at least one locking groove (56, 66) is one of at least two locking grooves (56, 66) and said at least one locking element (50, 68) is one of at least two locking elements (50, 68) [as described in paragraph 0029-0030 and can be seen from Figures 1-3 in Hartman].

15.	 Regarding to Claim 10, Hartman discloses the combination [Figure 1 in Hartman] according to claim 1, wherein said clamping chuck is a precision chuck [as can be seen from Figure 1 in Hartman].

16.	Regarding to Claim 11, Hartman disclose a rotation tool (tool 14, as can be seen from Figure 1 in Hartman), comprising: a shaft (shank 30, as can be seen from Figure 1 in Hartman) with an end face (end face of 14, as can be seen from Figure 1 in Hartman) and a circumferential surface (a circumferential surface of 30, as can be seen from Figure 1 in Hartman); and a tool head (a head portion tool 14, located at the end face, as can be seen from Figure 1 in Hartman) opposite said shaft (30) [as can be seen from Figure 1 in Hartman]; said shaft (30) being formed for insertion into a tool holder  (tool holder 12, as can be seen from Figure 1 in Hartman) with a clamping chuck for driving rotation of the tool (14) about a rotation axis [as can be seen from Figure 1 in Hartman]; said shaft (30) of said rotation tool (14) being formed with at least one locking groove (66)  that begins at said end face (end face of 14, as can be seen from Figure 3 in Hartman) and extends in, and terminates in, said circumferential surface ( a circumferential surface of 30) [as can be seen from Figure 3 in Hartman]; and said locking groove (66) being formed for engagement by a locking element (50, 68, as described in paragraph 0029-0030 and can be seen from Figures 1-3 in Hartman) of the tool holder (12) [as described in paragraph 0029-0030 and can be seen from Figures 1-3 in Hartman], that locks the rotation tool (14) against an axial migration out of said tool holder (12) [as described in paragraph 0029-0030 and can be seen from Figures 1-3 in Hartman].


17.	 Regarding to Claim 16, Hartman discloses the rotation tool (14, as can be seen from Figure 1 in Hartman) according to claim 11, configured for insertion in a precision chuck [as can be seen from Figure 1 in Hartman].

18. 	Regarding to Claim 17, Hartman disclose tool holder (tool holder 12, as can be seen from Figure 1 in Hartman) for a rotation tool (tool 14, as can be seen from Figure 1 in Hartman), the tool holder (12) comprising: a clamping chuck (portion 22, as can be seen from Figure 1 in Hartman) formed with a central axial opening (aperture 16, as can be seen from Figure 1 in Hartman) for receiving and clamping the rotation tool (14) therein [as can be seen from Figure 1 in Hartman]; a locking element  (set screw 50, screw 68, as described in paragraph 0029-0030 and can be seen from Figures 1-3 in Hartman) disposed to project into said central axial opening (16) [as can be seen from Figure 1 in Hartman]; said central axial opening (16) forming a receiver for receiving a shaft (shank 30, as can be seen from Figure 1 in Hartman) of a rotation tool (14) therein [as can be seen from Figure 1 in Hartman], wherein the shaft (30) is formed with a locking groove (flat 56, flat 66, as described in paragraph 0029-0030 and can be seen from Figures 1-3 in Hartman) configured to engage with said locking element (50, 68) that projects into said central opening (16) and said locking element (50, 68) is configured to mesh with the locking groove (56, 66) and to lock said rotation tool (14) against an axial migration out of said tool holder (12) [as described in paragraph 0026 and 0029-0030, as well as can be seen from Figures 1-3 in Hartman].


19.	 Regarding to Claim 19, Hartman disclose the tool holder (tool holder 12, as can be seen from Figure 1 in Hartman) according to claim 17, wherein said at least one locking element (50, 68) is one of at least two elements projecting into said central axial opening (16) and distributed about a rotation axis of the tool holder (12) [as can be seen from Figure 1 in Hartman].

20.	 Regarding to Claim 20, Hartman disclose the tool holder (tool holder 12, as can be seen from Figure 1 in Hartman) according to claim 17, wherein said locking element (50, 68) is integrally formed with said receiver [as can be seen from Figure 1 in Hartman].


Claim Rejections - 35 USC § 103
21.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

22.	Claim 4, 14 and 18 are rejected, as best understood in view of the above 112 rejection, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hartman (US 2005/0238451).

23. 	Regarding to Claim 4, Hartman discloses the combination [Figure 1 in Hartman] according to claim 2, wherein said locking element (50, 68) is a forward portion of a locking element projecting through a support bore hole (bore 52, bore 70, as described in paragraph 0030 and can be seen from Figure 1 in Hartman) formed in a wall of the tool holder (12) and into said locking groove (56,66) [as can be seen from Figure 1 in Hartman]. However, Hartman discloses the locking elements being screws rather than a pin.  However, in an alternate embodiment of Hartman [Figures 7-8 of Hartman], Hartman discloses the use of a locking element being a pin (76, as described in paragraph 0032 and can be seen from Figure 7-8 in Hartman). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the locking element in a first embodiment of Hartman to include a pin, as taught by a second embodiment of Hartman, as a simple substitution of a known locking element for another to obtain predictable results.  

24. 	Regarding to Claim 14, Hartman discloses the rotation tool [Figure 1 in Hartman] according to claim 11, having at least one locking groove (66) formed in a shaft (30).  However, Hartman does not explicitly disclose the at least one locking groove being one of at least two locking grooves formed in said shaft diametrically opposite one another relative to the rotation axis.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the locking grooves in Hartman to include a plurality of locking grooves formed evenly over a circumference of the shaft and opposite one another, as a mere duplication of parts to enable a secure connection and improve locking of parts. 

25.	 Regarding to claim 18, Hartman discloses the tool holder (12, as can be seen from Figure 1 in Hartman] according to claim 17, wherein said clamping chuck is formed with at least one support bore hole (bore 52, bore 70, as described in paragraph 0030 and can be seen from Figure 1 in Hartman) extending radially from an exterior thereof and into said central axial opening (16) and into the locking groove (56, 66) of the rotation tool (14) when mounted in the tool holder (12) [as can be seen from Figure 1-3 in Hartman]. However, Hartman discloses the locking elements being screws rather than a pin.  However, in an alternate embodiment of Hartman [Figures 7-8 of Hartman], Hartman discloses the use of a locking element being a pin (76, as described in paragraph 0032 and can be seen from Figure 7-8 in Hartman). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the locking element in a first embodiment of Hartman to include a pin, as taught by a second embodiment of Hartman, as a simple substitution of a known locking element for another to obtain predictable results.  


26.	Claims 6 and 13 are rejected, as best understood in view of the above 112 rejection, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hartman (US 2005/0238451) in view of Vasudeva et al. (US 2007/0269280).

27. 	Regarding to Claim 6, Hartman discloses the combination [Figure 1 in Hartman] according to claim 1, having at least one locking element (50, 68) and at least one locking groove (56, 66). However, Hartman does not explicitly disclose the locking element and locking groove being at least as a partial ball head. Vasudeva et al., however teaches an apparatus having a locking element (50) and locking groove (52) being at least a partial ball head [as described in paragraph 0036 and can be seen from Figure 3a-3b in Vasudeva et al.]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the locking element and locking groove in Hartman to include an at least partial ball head shape, as taught by Vasudeva et al., to ensure a secure and quick locking connection [as described in paragraph 0036 and can be seen from Figure 3b in Vasudeva et al.].


28.	Regarding to Claim 13, Hartman discloses the combination [Figure 1 in Hartman] according to claim 11, having at least one locking element (50, 68) and at least one locking groove (56, 66). However, Hartman does not explicitly disclose the locking groove being formed to receive and mesh with a partial ball head.  Vasudeva et al., however teaches an apparatus having a locking groove (52) receiving and meshing with a partial ball head (50) [as described in paragraph 0036 and can be seen from Figure 3a-3b in Vasudeva et al.]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the locking element and locking groove in Hartman to include an at least partial ball head shape, as taught by Vasudeva et al., to ensure a secure and quick locking connection [as described in paragraph 0036 and can be seen from Figure 3b in Vasudeva et al.].



29. 	Claim 8 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Hartman (US 2005/0238451) in view of Nilsson et al. (US 3,932,904).

30. 	Regarding to Claim 8, Hartman discloses the combination [Figure 1 in Hartman] according to claim 7, having at least one locking groove (56, 66) and at least one locking element (50, 68). However, Hartman does not explicitly disclose the at least one locking groove and locking element including at least four circumferentially distributed locking grooves and locking elements. Nilsson et al. however discloses an apparatus having at least four circumferentially distributed locking grooves (9) and locking elements (17) [as can be seen from Figures 1-4 in Nilsson et al.]. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the locking groove and locking element in Hartman to include at least four locking grooves and locking elements, as taught by Nilsson et al., as a mere duplication of parts to enable a secure connection and improve locking of parts [as can be seen from Figures 1-4 in Nilsson et al.].

31. 	Claim 9, 12, and 15 are rejected, as best understood in view of the above 112 rejection, under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Hartman (US 2005/0238451) in view of Huebner (US 5,556,399).

32.	 Regarding to Claim 9 and 15, Hartman discloses the combination/rotation tool [Figure 1 in Hartman] according to claims 1 and 11, having at least one locking groove (56, 66). However, Hartman does not explicitly disclose the locking groove having a helical surface path. Huebner, however, teaches an apparatus having a locking groove (28a, 28b) having a helical surface path having a left pitch direction for the rotation tool with a left groove, and a right pitch direction the rotation tool with a right groove [as described in column 5 lines 1-22 and can be seen from Figure 1 in Huebner]. Therefore it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claim invention to modify the locking groove in Hartman to include a helical groove, as taught by Huebner, as known technique for forming a secure connection [as described in column 5 lines 1-22, as well as can be seen from Figure 1 in Huebner].

33.	Regarding to Claim 12, Hartman discloses the combination [Figure 1 in Hartman] according to claim 11, having at least one locking groove (56, 66). However, Hartman does not explicitly disclose the locking groove extending along a path that is non-parallel to the rotation axis in a straight linear path, in a curved path, in an L-shaped path, or in a composite path formed in mutually different shapes that are linearly offset from one another.  Huebner, however, teaches an apparatus having a locking groove (28a, 28b) having a helical surface path [as described in column 5 lines 1-22 and can be seen from Figure 1 in Huebner]. Therefore it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claim invention to modify the locking groove in Hartman to include a helical groove, as taught by Huebner, as known technique for forming a secure connection [as described in column 5 lines 1-22, as well as can be seen from Figure 1 in Huebner].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIRVANA DEONAUTH/Primary Examiner, Art Unit 3726